Citation Nr: 9914885	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-11 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966 and from March 1966 to March 1969.

The Board of Veterans' Appeals (Board) previously denied a 
claim for service connection for PTSD in September 1993.  The 
matter currently comes to the Board on appeal from a December 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Columbia, South Carolina (RO) that 
determined that new and material evidence sufficient to 
reopen the claim had been submitted, but denied the claim for 
service connection for PTSD on the merits.  Hence, the Board 
will review the claim for service connection for PTSD on a de 
novo basis, as did the RO.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998); Manio v. Derwinski, 
1 Vet. App. 140 (1991); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  


In March 1997, the Board remanded the case to the RO for 
additional development.  The Board finds that all requested 
action has been completed and that the case is ready for 
adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not engage in combat with the enemy 
during service.

3.  There is a diagnosis of PTSD.

4.  The veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) in light of medical evidence of PTSD.  That is, the 
Board finds that the veteran has presented a claim which is 
not inherently implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him as mandated by 38 
U.S.C.A. § 5107(a) (West 1991). 

I.  Factual Background

The veteran's service medical records do not reflect any 
complaint, finding of, or treatment for any psychiatric 
condition.  He served as a 91B20 medical aidman, according to 
his DD-214.  In 1989, he underwent excision of a cerebellar 
cyst in order to relieve incapacitating headaches.  A 
September 1993 Board decision found that the veteran did not 
have PTSD.  The decision further notes that a psychiatric 
condition was first manifested in April 1974 when the veteran 
was hospitalized for depression and headaches.  
Schizophrenia, depressive neurosis, and tension headaches 
were given as diagnoses at that time.  The September 1993 
Board decision also notes that in August 1988, a VA 
neurologist found that the veteran had probable congenital 
cerebellar dysfunction with partial Dandy-Walker syndrome 
(congenital hydrocephalus) and reported that these conditions 
were not related to active service. 

In 1995, the veteran requested that his claim for service 
connection for PTSD be reopened.  Subsequently, the RO 
received VA outpatient treatment reports indicating VA mental 
health clinic treatment during 1994 and 1995.  One such 
report dated in October 1994 notes "doing well-sleeping 
well."  The examiner reported that no abnormal involuntary 
movements were noted.  An assessment of organic brain 
syndrome (OBS) was given and history of left cerebellar cyst 
with shunt was also noted.  Doxepin and Mellaril were 
prescribed.  An April 1995 report notes "Doing okay; Meds 
work fine; Sleeping well; Denies feelings of depression; 
Walks 3 miles daily; Works aroung house; Lives alone; Goes to 
aunt's house daily for meals; Few friends; Cooperative; 
Neatly dressed; and, Assessment, OBS."  

A September 1995 VA mental health clinic report notes that 
the veteran "had problems in service."  The examiner reported 
that the veteran had to pick up dead bodies, wash them off 
and bag them.  He currently had trouble with his hands and 
his brain disorder was felt to be the cause.  The assessment 
was OBS and PTSD.  

In October 1995, a VA clinical psychologist reported OBS, 
history of being made fun of in service, five earlier by-pass 
surgeries, shunt into a cyst over the cerebellum, depression, 
PTSD, and anxiety neurosis.  A severe coordination problem 
was noted.  The assessment was OBS.  

In November 1995, the veteran responded to a VA PTSD 
questionnaire reporting that his stressful incidents during 
active service included being harassed and teased and 
handling corpses.  He reported that he could not remember 
specific names of people who harassed him or of the names of 
corpses that he had tended during morgue duty.  He also 
reported other incidents that he felt were very stressful.  
In one such instance, he reported that his company commander, 
with his sergeants present, called him in and asked him if 
the rest of his family looked and acted like him.  Another 
time, a picture of a large headed creature with his name 
written on it was posted on the bulletin board.  

A February 1996 VA mental health clinic report notes that the 
veteran was seen for continuing PTSD and OBS symptoms.  "PTSD 
from morgue duty" which entailed taking care of corpses from 
Vietnam and cutting down 82nd Airborne men who had hanged 
themselves on four occasions.  The clinical psychologist 
noted the presence of recurrent and intrusive distressing 
recollections, distressing dreams of dead bodies, feelings of 
detachment from others, and efforts to avoid thoughts and 
feelings associated with the trauma.  Also noted were marked 
diminished interest in significant activity, sleep 
disturbance, difficulty concentrating, hypervigilance, 
depressed mood, and cognitive impairment exacerbated by PTSD 
symptoms.  The assessment was PTSD (non-combat).  The 
examiner noted that the veteran's OBS predated active service 
and that the veteran was subject to ridicule because of his 
looks, balance, and associated cerebellum problems during 
active service.  

The veteran underwent a VA PTSD examination in March 1996.  
The psychiatrist noted that the veteran was 54 years old and 
that he drove himself to the interview.  During the 
interview, the veteran reported that he had a hard time 
relating to other people and felt very self-conscious because 
of a speech impediment and incoordination due to a cerebellar 
cyst.  He indicated that he stayed alone most of the time.  
He reported that he was on anti-depressant medication.  He 
felt that the medication helped and that it especially helped 
him sleep.  He reported that during active service he was 
made fun of by a sergeant and others but the most traumatic 
event was when a picture of him was posted on a bulletin 
board and other times when people teased him.  He reported 
that he lived alone, did not cook, and walked three miles per 
day.  He watched TV alot but did not work.  The examiner 
reported that the veteran was casually and neatly dressed and 
was well groomed.  He did have a coordination problem and had 
difficulty expressing himself.  He appeared somewhat anxious 
and mildly depressed.  He felt quite concerned that people 
were making fun of him.  He denied having a temper or having 
visual or auditory hallucinations.  There was no evidence of 
delusions.  His judgment was good but his insight was poor.  
He could remember only one of three names after seven 
minutes.  He reportedly did not have any PTSD symptoms until 
about four or five years prior to the examination.  The 
impression was organic brain syndrome on Axis I; personality 
disorder, not otherwise specified on Axis II; and, cerebellar 
cyst with shunt presently in place on Axis III.  The examiner 
further reported that the veteran did not have a combat 
history and did not display PTSD.  His stressful incidents in 
the military were those times that he felt picked-on by 
others.  He also did not appear to have intrusive thoughts or 
recurrent nightmares.

In October 1996, the veteran testified before an RO hearing 
officer that he served as a medical corpsman during active 
service.  He explained that as a corpsman, he treated 
paratroopers injured in the drop zone and he handled corpses.  
The corpses would arrive in plastic bags packed in ice, which 
was mostly melted.  He had to wash the corpses, pack them in 
cotton, place a tag on the toe and put them into the cooler.  
On about four occasions, he also cut down hanged suicides.  
Upon reenlistment he was sent to Alaska where he treated 
soldiers in the field and gave injections.  He felt that he 
had seen and done things that were outside the range of 
normal human experience and reported that he still had 
dreams, nightmares and flashbacks.  He testified that VA had 
diagnosed PTSD and that he still received treatment for PTSD.  
He testified that during his recent VA PTSD examination, the 
examiner did not appear to have his claims file available for 
review and did not ask about his stressful incidents.  

In December 1997, the Board remanded the case to the RO 
requesting that the veteran be afforded another, more 
complete, VA PTSD examination.  

In January 1998, a VA clinical psychologist reported that the 
veteran had organic brain syndrome when he entered active 
duty.  He was subsequently made fun of in the military 
because he could not march well.  He worked in a morgue 
receiving corpses and also had cut down four hanged men.  The 
psychologist felt that the veteran deserved either a VA 
pension or service connection for PTSD caused by morgue duty.

In February 1998, the veteran underwent an additional PTSD 
examination.  The report indicates that the psychiatrist 
reviewed the veteran's claims file and noted that he himself 
had conducted the previous PTSD examination.  The examiner 
noted that when asked, the veteran again reported that the 
most traumatic thing that he experienced during service was 
being made fun of by others.  He also reported having to cut 
down four men who had hanged themselves.  He reported that it 
had been several months since he had thought about those 
incidents.  He also reported that he did not like to be 
around people.  He indicated that he used to be depressed, 
but since taking his medication his mood was better.  He was 
currently on doxepin and Mellaril.  He again reported that he 
felt best when he was alone and that he did not like groups.  
He reported that he spent most of his days watching TV.  He 
walked each day for exercise and had undergone a number of 
coronary bypass surgeries.  He ate one meal per day at his 
aunt's home and prepared other meals himself at his home.  He 
did his own washing and cleaning.  He reported that he had no 
friends and no other relatives.  He also reported that he 
slept soundly for about 8 hrs each night but did have 
occasional nightmares about "odd things," usually about being 
teased.  The examiner reported that the veteran was shaved, 
clean, and neat.  His lips appeared to quiver and he talked 
slowly.  He denied any depression or unusual thoughts such as 
hallucinations.  

The examiner who conducted the February 1998 VA psychiatric 
examination concluded that the veteran had depression, 
currently in remission, on Axis I; personality disorder, not 
otherwise specified, on Axis II; and, shunt with mild 
dementia on Axis III.  The examiner further reported that the 
veteran did not have PTSD.  He based that opinion on the fact 
that the veteran did not have the requisite intrusive 
thoughts, avoidance, or physiologic hyperactivity to previous 
trauma.  The examiner felt that the veteran appeared to have 
long-standing personality disorder causing him to be 
uncomfortable around people.  His depression was felt to be 
secondary to his personality disorder.  The examiner felt 
that some of the veteran's problems might have been evident 
during active service, but that he did not have any PTSD.  
The examiner again stated that the veteran's stressful 
incidents in the military were those times that he felt 
picked-on by others and that he did not appear to have 
intrusive thoughts or recurrent nightmares.

In March 1998, the RO received VA outpatient reports 
reflecting treatment at various times during 1997 and 1998.  
A January 1997 mental health clinic report notes an 
assessment of PTSD, morgue, severe.  A July 1997 report notes 
an assessment of PTSD due to morgue duty.  A July 1998 report 
indicates an assessment of organic affective syndrome with 
delusional behavior.  The assessments of PTSD were all made 
by the same psychologist.

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  In 
accordance with 38 U.S.C.A. §§  1110 and 1131 and 38 C.F.R. § 
3.304(f), service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and, medical evidence of a link 
between current symptoms and the claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App 128, 138 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996).

In October 1995 and at later times, a VA clinical 
psychologist made an assessment of PTSD related to the 
veteran's morgue duty during active service; however, this 
assessment is supported primarily based on history reported 
by the veteran and no actual diagnosis of PTSD was given.  On 
VA examinations in 1996 and 1998, PTSD was not found by the 
psychiatrist.  The psychiatrist who conducted the 1996 and 
1998 VA examinations, reviewed the evidence in the veteran's 
claims folders, and concluded that the veteran did not have 
PTSD.  Although there is a evidence of a diagnosis of PTSD in 
this case, the evidence as a whole does not show that the 
veteran currently has this disorder.

Regarding, the veteran's testimony and assertions, even 
though he was a medical corpsman, he has not been shown to 
possess special expertise in psychiatry.  As such, his 
assertions regarding a diagnosis of PTSD do not outweigh the 
contrary opinion of the VA psychiatrist.  Nor does the 
evidence show that he engaged in combat.  Assuming arguendo 
that his service as a medical corpsman tends to corroborate 
his accounts of performing morgue duty, that he is a combat 
veteran, and that his statements concerning incidents of 
service are accepted as proof of their occurrence, the Board 
must nevertheless conclude that the criteria for a grant of 
service connection for PTSD have not been met because the 
medical evidence does not show that he has this disorder, as 
noted above.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for PTSD.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1991).

Although the representative asserts that the veteran should 
be examined by another examiner, the Board does not find that 
the current VA examination report is inadequate or in need of 
further verification.  Neither does the Board find that the 
issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  


ORDER

The claim for service connection for PTSD is denied.  





		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals

 

